DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Response to Amendment
Claims 1, 4-9, 12-18 and 20-24 have been amended.  Claims 3, 11 and 19 have been canceled. Claims 2 and 10 have been previously canceled.  Claims 1, 4-9, 12-18 and 20-24 are currently pending and have been considered below.

Response to Arguments
The objections to claims 3-9, 11-15 and 17-24 have been withdrawn in view of Applicant’s amendments.
The 35 U.S.C. §112(b) rejection of claims 1, 3-9 and 11-24 have been withdrawn in view of Applicant’s amendments.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Per Applicant’s Remarks (page 6), cancel claim 19.

19. (Canceled).

Allowable Subject Matter
Claims 1, 4-9, 12-18 and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-9, 12-18 and 20-24 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses a neural network pre-trained model repository / library that is configured to return trained models in response to user inputs and user queries.  The prior art does not disclose the limitations “performing a model matching scoring by computing means using the pilot data and the pre-trained deep model library to generate model matching score, wherein the model matching scoring is performed by evaluating a conformity of the pilot data and expected model input to generate an input conformity score, evaluating conformity of 
The closest prior art being Miao, Hui, et al. "On model discovery for hosted data science projects." Proceedings of the 1st Workshop on Data Management for End-to-End Machine Learning. 2017 discloses a method for finding relevant models (model discovery) in hosted data science projects.  The system comprises a model retrieval system that utilizes project query and matching, model comparison and ranking and processing and building ensembles to return models from a model library that meet the requirements of a user.  The system uses a query by dataset to locate relevant models while a comparison and ranking module is used to rank returned projects.
Chard R, Li Z, Chard K, Ward L, Babuji Y, Woodard A, Tuecke S, Blaiszik B, Franklin MJ, Foster I. DLHub: Model and Data Serving for Science. arXiv preprint arXiv:1811.11213. 2018 Nov 27 discloses a repository or library for publishing, sharing discovering and reusing machine learning models.  Models are deposited into the library and descriptions are provided.  Models include model-specific metadata.  The model repository allows users to publish, cite, discover and reuse machine learning models from different domains.  The system also collects metadata that is used to search the model repository. The metadata is stored in a search index that allows users to query across all registered metadata.
Newly cited Lin et al., International Publication No. WO 2012/151198 A1 discloses a system and method that stores a training function repository that includes updateable trained models.  A series of training data sets are received, each training data set having output data that corresponds to input data.  Upon receiving a first training data set and for each predictive model in the repository, the input data is used to generate output data that is compared to the output data.  Based on the comparison and 

With respect to the independent claims, the claimed limitations “performing a model matching scoring by computing means using the pilot data and the pre-trained deep model library to generate model matching score, wherein the model matching scoring is performed by evaluating a conformity of the pilot data and expected model input to generate an input conformity score, evaluating conformity of model output of the pilot data and expected model output to generate an output conformity score, and/or evaluating a model cycle consistency to the pilot data to generate a consistency score, and integrating the input conformity score. the output conformity score, and/or the consistency score to generate the model matching score; ... wherein the pilot data includes a representative image, its metadata, and application target specification” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668